Case 2:19-cv-20397-JMV-JAD Document 10 Filed 03/09/20 Page 1 of 3 PagelD: 59

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DAO FENG WANG,
Plaintiff, Civil Action No.: 19-20397 (JMV) (JAD)

v.
PING AN XI LEE, INC., et al. ORDER

Defendants.

 

 

JOSEPH A. DICKSON, U.S.M.J.

This matter comes before the Court by way of the parties’ joint application for approval of
their settlement agreement. (ECF No. 9). Having carefully considered the parties’ letter brief, as
well as the settlement agreement attached thereto and the balance of the docket for this matter; and
for good cause shown; and
RELEVANT BACKGROUND AND PROCEDURAL HISTORY

WHEREAS, in this action, Plaintiff alleges that Defendants failed to pay him a statutorily
required minimum wage and to properly compensate him for certain job-related expenses. (See
generally Compl., ECF No. 1). Plaintiff therefore filed a Complaint asserting claims under both
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the New Jersey Wage and
Hour Law, N.J.S.A. 34:11-56a, et seq.; (Id.); and

WHEREAS, on or about February 4, 2020, the parties advised the Court that they had
settled their claims; (ECF No. 6); and

WHEREAS, at the Court’s direction, (ECF No. 7), the parties filed an application seeking
the Court’s approval of their settlement; (ECF No. 9); and

WHEREAS the parties’ Settlement Agreement and Release (the “Settlement Agreement”)
Case 2:19-cv-20397-JMV-JAD Document 10 Filed 03/09/20 Page 2 of 3 PagelD: 60

provides, in pertinent part, that Plaintiff agrees to settle his claims in exchange for a payment of
$8,000.00, inclusive of attorneys’ fees and costs; (Settlement Agreement at 1, ECF No. 9-1); and
MOTION FOR APPROVAL OF THE PARTIES’ SETTLEMENT AGREEMENT
WHEREAS, the Court notes that ‘“‘when employees bring a private action for back wages
under the FLSA, and present to the district court a proposed settlement, the district court may enter
a stipulated judgment after scrutinizing the settlement for fairness.” Lynn's Food Stores, Inc. v.
United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Although it appears that the United States
Court of Appeals for the Third Circuit has not yet addressed whether such approval is required,
“district courts within the Third Circuit have followed the majority position and assumed that

999

Judicial approval is necessary’” for settlements in FLSA cases involving claims for unpaid wages.
Rabbenou v. Dayan Foods, Ltd., No. 17-1330 (ES), 2017 WL 3315263, at *1 (D.N.J. Aug. 3, 2017)
(quoting Bettger v. Crossmark, Inc., No. 13-2030, 2015 WL 279754, at *3 (M.D. Pa. Jan. 22,

2015)). This includes claims settled on an individual, rather than a collective, basis. See

Rabbenou, 22017 WL 3315263, at *1; Morales v. PepsiCo, Inc., No. 11-6275 (AET), 2012 WL

 

870752, at *1 (D.N.J. Mar. 12, 2012). “A court should approve a settlement agreement if it is fair
and resolves a bona fide dispute.” Castaldo v. McLoone’s Asbury Park, LLC, No. 14-5741

(WJM), 2015 U.S. Dist. LEXIS 67644, at *2-3 (D.N.J. May 26, 2015); accord Rabbenou, 2017

 

WL 3315263, at *1; Morales, 2012 WL 870752, at *1. Moreover, “[w]hen analyzing a settlement
agreement, a court must be mindful of the strong public policy in favor of settlements.” Castaldo,
2015 U.S. Dist. LEXIS 67644, at *3 (citing Farris v. JC Penny Co., 176 F.3d 706, 711 (3d Cir.
1999)); and

WHEREAS, first, the Court concludes that the parties’ settlement resolves a bona fide

dispute. Defendants argue that Plaintiff's claims are without merit, and that they would litigate

N
Case 2:19-cv-20397-JMV-JAD Document 10 Filed 03/09/20 Page 3 of 3 PagelD: 61

this case (and produce evidence and witness testimony rebutting Plaintiffs claims) if the case did
not settle; (March 3, 2020 Letter Br. at 2, ECF No. 9); and

WHEREAS, second, the Court concludes that the Settlement Agreement is fair and
reasonable. As noted above, Defendant have agreed to pay, and Plaintiff has agreed to accept, a
total of $8,000. (Settlement Agreement at 1, ECF No. 9-1). In exchange, Plaintiff will release all
claims (both existing and potential claims) regarding his employment with Defendants. (Id.). The
Court notes that the parties negotiated this settlement, at arm’s length, with the assistance of
counsel. (March 3, 2020 Letter Br. at 1, ECF No. 9). While Plaintiff's Complaint does not specify
the total amount of damages he seeks, Plaintiff's actual damages appear, by the Court’s rough
calculations, to have a maximum value of approximately $36,000.00. This number accounts for
Plaintiff's alleged out-of-pocket expenses as well as for the wages Defendants allegedly failed to
pay over the course of Plaintiff's 25 months of employment, and assumes Plaintiff is fully entitled
to each item of damages claimed. The Court makes no findings regarding Plaintiff's right to such
damages. Considering Defendants’ arguments regarding their liability and Plaintiffs potential
damages, as well as the early stage of this case and the parties’ desire to avoid further litigation,
the Court finds that the $8,000 settlement amount is fair and reasonable;

IT IS on this 9th day of March, 2020,

ORDERED that the parties’ joint application for judicial approval of their Settlement
Agreement, (ECF No. 9), is GRANTED; and it is further

ORDERED that the Court approves the parties’ Settlement Agreement. (ECF No. 9-1).

    

H A. DICKSON, U.S.M.J.
